Case 2:19-cv-13442-VAR-EAS ECF No. 77, PageID.1187 Filed 10/08/20 Page 1 of 21




                     UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

                                               )
 PAULA BAILEY, KRYSTAL CLARK,                  )
 and HOPE ZENTZ, on behalf of                  )
 themselves and others similarly situated,     )
                                               )
                           Plaintiffs,         )
              v.                               )
                                               )
 HEIDI WASHINGTON, in her official             )   Case No. 2:19-cv-13442 VAR-EAS
 and individual capacity, JEREMY               )
 HOWARD, in his individual and official        )   District Judge Victoria A. Roberts
 capacity, SHAWN BREWER, in his                )   Mag. Judge Elizabeth A. Stafford
 official    and    individual     capacity,   )
 KENNETH MCKEE, in his individual              )
 and official capacity, JEREMY BUSH, in        )
 his individual and official capacity, LIA     )
 GULICK, in her individual and official        )
 capacity, ED VALLAD, in his individual        )
 and      official    capacity,     DAVID      )
 JOHNSON, in his individual and official       )
 capacity, KARRI OSTERHOUT, in her             )
 individual and official capacity, JOSEPH      )
 TREPPA, in his official and individual        )
 capacity, DAN CARTER, in his official         )
 and individual capacity, RICHARD              )
 BULLARD, in his official and individual       )
 capacity, and TONI MOORE, in her              )
 official and individual capacity,             )
                                               )
                           Defendants.         )
                                               )

  PLAINTIFFS’ CORRECTED MOTION FOR NUNC PRO TUNC ORDER
 GRANTING LEAVE TO REOPEN CASE TO FILE AN AMENDED CLASS
                    ACTION COMPLAINT
Case 2:19-cv-13442-VAR-EAS ECF No. 77, PageID.1188 Filed 10/08/20 Page 2 of 21




      Plaintiffs, by their counsel, seek a nunc pro tunc order granting leave to reopen

the case to file an Amended Class Action Complaint. In support of this motion,

Plaintiffs state as follows:

      1.     On September 4, 2020, this Court granted Defendants’ Motion to

Dismiss. Plaintiffs’ claims against Defendant MDOC were dismissed with prejudice.

The remainder of the Plaintiffs’ Complaint which asserted claims against individual

MDOC employees was dismissed without prejudice. (Dkt 71, Page ID 1065). The

Court found that the Amended Complaint failed to put the individual Defendants on

notice of the nature of the claims against them specifically. (Id., Page ID 1064).

      2.     In the order, the court provided that the “Plaintiffs may seek leave to

reopen this case to file a second (sic) amended complaint within 21 days of this

order. If Plaintiffs do refile, they must set forth counts and allegations that are

specific and which put each Defendant on notice concerning the misconduct alleged

against that Defendant, and that demonstrate Plaintiffs’ entitlement to relief against

that Defendant.” (Dkt 71, Page ID 1066).

      3.     Within 21 days of the Court’s order, on September 25, 2020, Plaintiffs

filed an Amended Class Action Complaint in which they addressed and cured the

deficiencies identified by the Court in its order granting Defendants’ Motion to

Dismiss and provided additional details about the personal involvement and

deliberate indifference of the Individual Defendants. (Dkt 73). However, due to an
Case 2:19-cv-13442-VAR-EAS ECF No. 77, PageID.1189 Filed 10/08/20 Page 3 of 21




unfortunate oversight in reading the Court’s September 4, 2020 Order, Plaintiffs

mistakenly failed to first file a motion seeking leave to reopen this case to file an

amended complaint as directed by the Court.

      4.     On Tuesday, September 29, 2020, Defendants’ counsel informed

Plaintiffs that they had failed to move to reopen the case when they filed their

Amended Class Action Complaint and Defendants would be moving to strike the

Complaint.

      5.     In response, Plaintiffs have immediately moved to correct the oversight

by filing this motion for a nunc pro tunc order to reopen the case and amend their

Complaint, pursuant to Fed.R.Civ.P. 15.

      6.     Plaintiffs sought concurrence from Defendants for the relief sought in

this motion. Defendants have indicated that they do not concur in the relief sought

in the motion.

      7.     Plaintiffs’ motion requesting permission to file to reopen this case and

file an amended complaint should be granted because Plaintiffs have cured the

defects contained in the amended complaint and leave shall be freely given. More

specifically, in Plaintiffs’ Amended Class Action Complaint (Dkt No. 73), Plaintiffs

included additional facts detailing the relationships between the WHV and MDOC

Defendants, as well as the particular duties and responsibilities of each individual

Defendant with respect to environmental conditions at WHV. (Am. Compl. ¶¶ 149-

                                          2
Case 2:19-cv-13442-VAR-EAS ECF No. 77, PageID.1190 Filed 10/08/20 Page 4 of 21




97.) For each Defendant, Plaintiffs also allege (1) that the Defendant knew of the

risk of a substantial risk of harm to Plaintiffs, (2) that the Defendant disregarded the

risk, and (3) that the Defendant implicitly authorized, approved, or knowingly

acquiesced in unconstitutional behavior perpetrated by his or her subordinates. 1 (Id.

¶¶ 198-362.).

       8.      By way of example, Plaintiffs allege that WHV Deputy Warden

Johnson “was aware of the conditions of the WHV facility and knew that such

conditions were likely to, and did in fact, foster species of mold,” in large part due

to personal observation, inmate grievances, and his receipt of Defendant Bullard’s

Annual Physical Plant Report. (Id. ¶¶ 229-33.) Plaintiffs also allege that Defendant

Johnson received a letter from a member of the Warden’s Forum Committee

regarding the failure of the ventilation system on or about September 2018. (Id. ¶

202.) Despite this knowledge, Plaintiffs allege that Defendant Johnson failed to

coordinate and administer effective testing of the mold present at the facility; failed




1
 To set forth a valid claim pursuant to 42 U.S.C. § 1983, Plaintiffs must allege that there was a
substantial risk of harm to Plaintiffs, that Defendants knew of the risk, and that Defendants
disregarded the risk. Allen v. Caruso, No. 08-14252, 2009 WL 3063315, at *5 (E.D. Mich. Sept.
18, 2009). With respect to actions perpetrated by the Defendants’ subordinates, Plaintiffs must
allege that Defendants implicitly authorized, approved, or knowingly acquiesced in
unconstitutional behavior. Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984); see also Everson
v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). For Plaintiffs’ “failure to train” theory of recovery,
Plaintiffs must establish that 1) Defendants’ training program was inadequate for the tasks the
officials must perform, 2) the inadequacy was the result of Defendants’ deliberate indifference,
and 3) the inadequacy was closely related to or caused the injury. Jackson v. City of Cleveland,
925 F.3d 793, 834–37 (6th Cir. 2019) (citing Ciminillo v. Steicher, 434 F.3d 461 (6th Cir. 2006)).
                                                3
Case 2:19-cv-13442-VAR-EAS ECF No. 77, PageID.1191 Filed 10/08/20 Page 5 of 21




to coordinate and administer effective methods to eradicate the mold at the facility;

failed to advocate for, coordinate, and administer effective facility improvements so

as to prevent the growth and spread of mold in the facility; attempted to cover up the

presence of mold at the facility; allowed WHV to fall into such disrepair that the

ventilation and HVAC systems stopped functioning adequately, among other

infrastructural failings, so as to foster a breeding ground for dangerous species of

mold; knew about the substantial risk of harm mold and other environmental

conditions posed to Plaintiffs and disregarded that risk; and implicitly authorized,

approved, or knowingly acquiesced in the systemwide failure to test, treat, repair,

and disinfect to prevent and control mold. (Id. ¶ 236.) New allegations related to

Defendant Johnson’s personal inspection walkthroughs exemplify his deliberate

indifference, as Plaintiffs allege that he is part of a group of Defendants who state

mold is not harmful and instruct maintenance crews to paint over it. (Id. ¶ 208.)

      9.     Plaintiffs added claims against Ed Vallad and Jeremy Howard.

      10.    Plaintiffs also incorporated new details into their Amended Class

Action Complaint that further demonstrate Defendants’ active role in the dangerous

conditions at WHV. For example, Plaintiffs allege that Defendant Osterhout told

inmates to remove approximately 20 buckets and shower curtains from the law

library so that inspectors would not examine a leaking roof more closely. (Id. ¶¶ 204-

05.) Plaintiffs allege that Defendants Brewer, Johnson, and Osterhout complete

                                          4
Case 2:19-cv-13442-VAR-EAS ECF No. 77, PageID.1192 Filed 10/08/20 Page 6 of 21




regular building walkthroughs and instruct maintenance crews, including

Defendants Treppa, Carter, and Bullard, to paint over mold. (Id. ¶¶ 208-09.) And

Plaintiffs allege that Defendant Brewer tells inmates he is “waiting on the call from

Heidi” when they complain about mold and inadequate ventilation at WHV,

indicating that Defendant Washington is responsible for fixing such problems. (Id.

¶ 225.)

      11.    Plaintiffs request that this Court grant Plaintiffs’ Motion for Nunc Pro

Tunc Order Granting Leave to Reopen Case to File an Amended Complaint, so that

the Amended Class Action Complaint can be considered and resolved on the merits.

      12.    Defendants will not be prejudiced by the relief sought in this motion.

      WHEREFORE, Plaintiffs request that this Court enter an order nunc pro tunc

reopening this case and to allow the filing of the Amended Consolidated Master

Class Action.

                                   Respectfully submitted,

                                   /s/ Beth M. Rivers
                                   PITT MCGEHEE PALMER & RIVERS PC
                                   Cary S. McGehee (P42318)
                                   Beth M. Rivers (P33614)
                                   Channing Robinson-Holmes (P81698)
                                   117 W. 4th Street, Suite 200
                                   Royal Oak, MI 48067
                                   P: (248) 398-9800
                                   F: (248) 268-7996
                                   cmcgehee@pittlawpc.com
                                   brivers@pittlawpc.com

                                         5
Case 2:19-cv-13442-VAR-EAS ECF No. 77, PageID.1193 Filed 10/08/20 Page 7 of 21




                                 crobinson@pittlawpc.com

                                 NICHOLS KASTER, PLLP
                                 Matthew H. Morgan (MN 304657)
                                 Rebekah L. Bailey (MN 0389599)
                                 Nicole J. Schladt (MN0400234)
                                 80 South Eighth Street, Ste. 4600
                                 Minneapolis, MN 55402
                                 P: (612) 256-3200
                                 F: (612) 338-4878
                                 morgan@nka.com
                                 bailey@nka.com
                                 nschladt@nka.com

                                 MARKO LAW, PLLC
                                 Jonathan R. Marko (P72450)
                                 1300 Broadway Street, Suite 500
                                 Detroit, MI 48226
                                 P: (313) 777-7LAW
                                 jon@jmarkolaw.com

                                 LAW OFFICES OF DAVID S.
                                 STEINGOLD, PLLC
                                 David S. Steingold (P29752)
                                 Samantha M. Baker (P83674)
                                 500 Griswold Street, Suite 2320
                                 Detroit, MI 48226
                                 P: (313) 962-0000
                                 F: (313) 962-0766
                                 detroitdefender@yahoo.com
                                 samanthabaker@thedetroitdefender.com

                                 EXCOLO LAW, PLLC
                                 Solomon M. Radner (P73653)
                                 26700 Lahser Road, Suite 401
                                 Southfield, MI 48033
                                 P: (866) 939-2656
                                 F: (866) 571-1020
                                 sradner@excololaw.com

                                      6
Case 2:19-cv-13442-VAR-EAS ECF No. 77, PageID.1194 Filed 10/08/20 Page 8 of 21




                                   ON BEHALF OF PLAINTIFFS PEARSON,
                                   SHELDON, AND GARWOOD


Dated: October 8, 2020             /s/Daniel Randazzo
                                   LAW OFFICE OF DANIEL RANDAZZO
                                   Daniel Randazzo (P39935)
                                   2731 South Adams Rd., Ste. 100
                                   Rochester Hills, MI 48309
                                   P: (248) 853-1003
                                   F: (248) 853-1004
                                   Attyrandaz@aol.com

                                   ON BEHALF OF THE PLAINTIFF SMITH




                         CERTIFICATE OF SERVICE
       I hereby certify that on October 8, 2020 I electronically filed the foregoing
instrument with the Clerk of the Court using the ECF system which will send
notification of such filing to all parties via same.

                   Signature:   s/ Carrie Bechill
                                117 W. Fourth Street, Suite 200
                                Royal Oak, MI 48067
                                (248) 398-9800
                                cbechill@pittlawpc.com




                                         7
Case 2:19-cv-13442-VAR-EAS ECF No. 77, PageID.1195 Filed 10/08/20 Page 9 of 21




                     UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

                                               )
 PAULA BAILEY, KRYSTAL CLARK,                  )
 and HOPE ZENTZ, on behalf of                  )
 themselves and others similarly situated,     )
                                               )
                           Plaintiffs,         )
              v.                               )
                                               )
 HEIDI WASHINGTON, in her official             )   Case No. 2:19-cv-13442 VAR-EAS
 and individual capacity, JEREMY               )
 HOWARD, in his individual and official        )   District Judge Victoria A. Roberts
 capacity, SHAWN BREWER, in his                )   Mag. Judge Elizabeth A. Stafford
 official    and    individual     capacity,   )
 KENNETH MCKEE, in his individual              )
 and official capacity, JEREMY BUSH, in        )
 his individual and official capacity, LIA     )
 GULICK, in her individual and official        )
 capacity, ED VALLAD, in his individual        )
 and      official    capacity,     DAVID      )
 JOHNSON, in his individual and official       )
 capacity, KARRI OSTERHOUT, in her             )
 individual and official capacity, JOSEPH      )
 TREPPA, in his official and individual        )
 capacity, DAN CARTER, in his official         )
 and individual capacity, RICHARD              )
 BULLARD, in his official and individual       )
 capacity, and TONI MOORE, in her              )
 official and individual capacity,             )
                                               )
                           Defendants.         )
                                               )

  PLAINTIFFS’ BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR
 NUNC PRO TUNC ORDER GRANTING LEAVE TO REOPEN CASE TO
        FILE AN AMENDED CLASS ACTION COMPLAINT
Case 2:19-cv-13442-VAR-EAS ECF No. 77, PageID.1196 Filed 10/08/20 Page 10 of 21




                                           TABLE OF CONTENTS

 Index of Authorities ............................................................................................. ii

 Concise Statement of Issues Presented ................................................................ iii

 Controlling Authority........................................................................................... iv

 Procedural History ............................................................................................... 1

 ARGUMENT ....................................................................................................... 2

     I.        This Court Should Grant Plaintiffs’ Motion for a Nunc Pro Tunc
               Order Reopening This Case to Allow Plaintiffs to File Amended
               Class Action Complaint Because Plaintiffs Have Cured All Defects
               and Leave to Amend Should Be Freely Given. .................................... 2

 Conclusion ........................................................................................................... 4




                                                               i
Case 2:19-cv-13442-VAR-EAS ECF No. 77, PageID.1197 Filed 10/08/20 Page 11 of 21




                                        INDEX OF AUTHORITIES


 Cases

 Allen v. Caruso, No. 08-14252, 2009 WL 3063315, at *5 (E.D. Mich. Sept. 18,

   2009) .......................................................................................................................3

 Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991)....................................................3

 Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984).............................................3

 Ciminillo v. Steicher, 434 F.3d 461 (6th Cir. 2006) ..................................................3

 Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009) ...................................................3

 Foman v. Davis, 371 U.S. 178, 182 (1962) ......................................................... iii, 3

 Hayduk v. Lanna, 775 F.2d 441, 445 (1st Cir. 1985) .................................................3

 Jackson v. City of Cleveland, 925 F.3d 793, 834–37 (6th Cir. 2019) .......................3

 Patel v. Gonzales, 432 F.3d 685, 693 (6th Cir.2005) .......................................... iii, 2

 U.S. ex rel. Bledsoe v. Cmty, Health Sys., Inc., 342 F.3d 634, 644 (6th Cir. 2003) ...3




                                                               ii
Case 2:19-cv-13442-VAR-EAS ECF No. 77, PageID.1198 Filed 10/08/20 Page 12 of 21




                      CONCISE STATEMENT OF ISSUES

 1. Whether this Court should grant Plaintiffs’ motion for a nunc pro tunc order

    reopening the case to allow Plaintiffs to file an Amended Consolidated Master

    Class Action Complaint when Plaintiffs have cured all defects and leave to amend

    should be freely given.

       Plaintiffs’ Answer: YES




                                         iii
Case 2:19-cv-13442-VAR-EAS ECF No. 77, PageID.1199 Filed 10/08/20 Page 13 of 21




                         CONTROLLING AUTHORITY

 Patel v. Gonzales, 432 F.3d 685, 693 (6th Cir.2005)

 U.S. ex rel. Bledsoe v. Cmty, Health Sys., Inc., 342 F.3d 634, 644 (6th Cir. 2003)

 Foman v. Davis, 371 U.S. 178, 182 (1962)

 Fed.R.Civ.P. 15




                                          iv
Case 2:19-cv-13442-VAR-EAS ECF No. 77, PageID.1200 Filed 10/08/20 Page 14 of 21




                            PROCEDURAL HISTORY

       On September 4, 2020, this Court granted Defendants’ Motion to Dismiss.

 The claims against the Defendant MDOC were dismissed with prejudice, whereas

 the remainder of Plaintiffs’ amended complaint, which asserted claims against

 MDOC employees, was dismissed without prejudice. (Dkt 71, Page ID 1065). The

 Court found that the amended complaint failed to put the individual Defendants on

 notice of the nature of the claims against them specifically. (Id., Page ID 1064). In

 the order, the Court provided that the “Plaintiffs may seek leave to reopen this case

 to file a second amended complaint within 21 days of this order.” (Dkt 71, Page ID

 1059).

       Within 21 days of the Court’s order, on September 25, 2020, Plaintiffs filed

 an Amended Class Action Complaint in which they addressed and cured the

 deficiencies identified by the Court in its order granting Defendants’ Motion to

 Dismiss and provided additional details about the personal involvement and

 deliberate indifference of the Individual Defendants. Although Plaintiffs filed the

 Amended Class Action Complaint consistent with the Court’s direction in the Order

 of Dismissal, Plaintiffs mistakenly failed to formally request that this Court reopen

 the case.

       Now, Plaintiffs seek a nunc pro tunc order from this Court granting Plaintiffs’

 leave to reopen case to file an amended complaint.
Case 2:19-cv-13442-VAR-EAS ECF No. 77, PageID.1201 Filed 10/08/20 Page 15 of 21




                                     ARGUMENT

    I.      This Court Should Grant Plaintiffs’ Motion for a Nunc Pro Tunc
            Order Reopening This Case to Allow Plaintiffs to File Amended Class
            Action Complaint Because Plaintiffs Have Cured All Defects and
            Leave to Amend Should Be Freely Given.
         While Plaintiffs neglected to seek leave from the Court to reopen this case to

 file their amended class complaint on September 25, 2020, Plaintiffs, herein, seek

 leave via a motion for a nunc pro tunc order. A nunc pro tunc order is an order that

 has retroactive legal effect. Patel v. Gonzales, 432 F.3d 685, 693 (6th Cir.2005).

 Such an order is appropriate in order to correct technical errors and oversights. It is

 particularly appropriate in this case, in which Plaintiffs’ amended consolidated

 master class action complaint was timely filed, but simply lacked the corresponding

 motion seeking leave to reopen the case.

         Moreover, there is ample grounds to allow Plaintiffs to amend their complaint.

 Pursuant to Rule 15 of the Federal Rules of Civil Procedure, the Court should freely

 grant leave to amend pleadings when justice so requires. Fed.R.Civ.P. 15.

         “In the absence of any apparent or declared reason – such as undue
         delay, bad faith or dilatory motive on the part of the movant, repeated
         failure to cure deficiencies by amendments previously allowed, undue
         prejudice to the opposing party by virtue of allowance of the
         amendment, futility of the amendment, etc. – the leave sought should,
         as the rules require, be ‘freely given.’”

 Foman v. Davis, 371 U.S. 178, 182 (1962). Similarly, “’where a more carefully

 drafted complaint might state a claim, a plaintiff must be given at least one chance


                                            2
Case 2:19-cv-13442-VAR-EAS ECF No. 77, PageID.1202 Filed 10/08/20 Page 16 of 21




 to amend the complaint before the district court dismisses the action with prejudice.’

 (quoting Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991)); see also Coffey, 2 F.3d

 at 162 (observing that ‘federal courts must be liberal in allowing parties to amend

 their complaints’) (quoting Hayduk v. Lanna, 775 F.2d 441, 445 (1st Cir. 1985)).”

 U.S. ex rel. Bledsoe v. Cmty, Health Sys., Inc., 342 F.3d 634, 644 (6th Cir. 2003).

       Here, justice does, in fact, require that this Court grant leave for Plaintiffs to

 reopen the case to amend their class complaint. Plaintiffs have alleged serious

 constitutional violations perpetrated against an entire class of women incarcerated at

 Michigan’s Women’s Huron Valley Correctional Facility (“WHV”) and only by

 leave to reopen the case to amend their complaint can their harms be vindicated.

 Moreover, there is no apparent or declared reason that should prevent leave to reopen

 the case to amend Plaintiffs’ complaint. Nor is there undue delay, bad faith, repeated

 failure to cure deficiencies, undue prejudice, or futility of the amendment. Rather,

 Plaintiffs’ amended complaint, as filed on September 25, 2020, includes detailed,

 particularized allegations against each named Defendant, specifically in order to

 cure the defects identified in this Court’s September 4, 2020 Order.

       More specifically, in Plaintiffs’ Amended Class Action Complaint (Dkt No.

 73), Plaintiffs included additional facts detailing the relationships between the WHV

 and MDOC Defendants, as well as the particular duties and responsibilities of each

 individual Defendant with respect to environmental conditions at WHV. (Am.

                                           3
Case 2:19-cv-13442-VAR-EAS ECF No. 77, PageID.1203 Filed 10/08/20 Page 17 of 21




 Compl. ¶¶ 149-97.) For each Defendant, Plaintiffs also allege (1) that the Defendant

 knew of the risk of a substantial risk of harm to Plaintiffs, (2) that the Defendant

 disregarded the risk, and (3) that the Defendant implicitly authorized, approved, or

 knowingly acquiesced in unconstitutional behavior perpetrated by his or her

 subordinates.2 (Id. ¶¶ 198-362.).

        By way of example, Plaintiffs allege that WHV Deputy Warden Johnson “was

 aware of the conditions of the WHV facility and knew that such conditions were

 likely to, and did in fact, foster species of mold,” in large part due to personal

 observation, inmate grievances, and his receipt of Defendant Bullard’s Annual

 Physical Plant Report. (Id. ¶¶ 229-33.) Plaintiffs also allege that Defendant Johnson

 received a letter from a member of the Warden’s Forum Committee regarding the

 failure of the ventilation system on or about September 2018. (Id. ¶ 202.) Despite

 this knowledge, Plaintiffs allege that Defendant Johnson failed to coordinate and

 administer effective testing of the mold present at the facility; failed to coordinate




 2
  To set forth a valid claim pursuant to 42 U.S.C. § 1983, Plaintiffs must allege that there was a
 substantial risk of harm to Plaintiffs, that Defendants knew of the risk, and that Defendants
 disregarded the risk. Allen v. Caruso, No. 08-14252, 2009 WL 3063315, at *5 (E.D. Mich. Sept.
 18, 2009). With respect to actions perpetrated by the Defendants’ subordinates, Plaintiffs must
 allege that Defendants implicitly authorized, approved, or knowingly acquiesced in
 unconstitutional behavior. Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984); see also Everson
 v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). For Plaintiffs’ “failure to train” theory of recovery,
 Plaintiffs must establish that 1) Defendants’ training program was inadequate for the tasks the
 officials must perform, 2) the inadequacy was the result of Defendants’ deliberate indifference,
 and 3) the inadequacy was closely related to or caused the injury. Jackson v. City of Cleveland,
 925 F.3d 793, 834–37 (6th Cir. 2019) (citing Ciminillo v. Steicher, 434 F.3d 461 (6th Cir. 2006)).
                                                 4
Case 2:19-cv-13442-VAR-EAS ECF No. 77, PageID.1204 Filed 10/08/20 Page 18 of 21




 and administer effective methods to eradicate the mold at the facility; failed to

 advocate for, coordinate, and administer effective facility improvements so as to

 prevent the growth and spread of mold in the facility; attempted to cover up the

 presence of mold at the facility; allowed WHV to fall into such disrepair that the

 ventilation and HVAC systems stopped functioning adequately, among other

 infrastructural failings, so as to foster a breeding ground for dangerous species of

 mold; knew about the substantial risk of harm mold and other environmental

 conditions posed to Plaintiffs and disregarded that risk; and implicitly authorized,

 approved, or knowingly acquiesced in the systemwide failure to test, treat, repair,

 and disinfect to prevent and control mold. (Id. ¶ 236.) New allegations related to

 Defendant Johnson’s personal inspection walkthroughs exemplify his deliberate

 indifference, as Plaintiffs allege that he is part of a group of Defendants who state

 mold is not harmful and instruct maintenance crews to paint over it. (Id. ¶ 208.)

       Plaintiffs also incorporated new details into their Amended Class Action

 Complaint that further demonstrate Defendants’ active role in the dangerous

 conditions at WHV. For example, Plaintiffs allege that Defendant Osterhout told

 inmates to remove approximately 20 buckets and shower curtains from the law

 library so that inspectors would not examine a leaking roof more closely. (Id. ¶¶ 204-

 05.) Plaintiffs allege that Defendants Brewer, Johnson, and Osterhout complete

 regular building walkthroughs and instruct maintenance crews, including

                                           5
Case 2:19-cv-13442-VAR-EAS ECF No. 77, PageID.1205 Filed 10/08/20 Page 19 of 21




 Defendants Treppa, Carter, and Bullard, to paint over mold. (Id. ¶¶ 208-09.) And

 Plaintiffs allege that Defendant Brewer tells inmates he is “waiting on the call from

 Heidi” when they complain about mold and inadequate ventilation at WHV,

 indicating that Defendant Washington is responsible for fixing such problems. (Id.

 ¶ 225.)

       Such allegations should be considered on the merits and Plaintiffs be given an

 opportunity to vindicate their harms.

                                  CONCLUSION

       Wherefore, Plaintiffs request that this court grant their Motion for Nunc Pro

 Tunc Order Granting Leave to Reopen Case to File an Amended Class Action

 Complaint.

                                    Respectfully submitted,

                                    /s/ Beth M. Rivers
                                    PITT MCGEHEE PALMER & RIVERS PC
                                    Cary S. McGehee (P42318)
                                    Beth M. Rivers (P33614)
                                    Channing Robinson-Holmes (P81698)
                                    117 W. 4th Street, Suite 200
                                    Royal Oak, MI 48067
                                    P: (248) 398-9800
                                    F: (248) 268-7996
                                    cmcgehee@pittlawpc.com
                                    brivers@pittlawpc.com
                                    crobinson@pittlawpc.com

                                    NICHOLS KASTER, PLLP
                                    Matthew H. Morgan (MN 304657)
                                    Rebekah L. Bailey (MN 0389599)
                                          6
Case 2:19-cv-13442-VAR-EAS ECF No. 77, PageID.1206 Filed 10/08/20 Page 20 of 21




                                 Nicole J. Schladt (MN0400234)
                                 80 South Eighth Street, Ste. 4600
                                 Minneapolis, MN 55402
                                 P: (612) 256-3200
                                 F: (612) 338-4878
                                 morgan@nka.com
                                 bailey@nka.com
                                 nschladt@nka.com

                                 MARKO LAW, PLLC
                                 Jonathan R. Marko (P72450)
                                 1300 Broadway Street, Suite 500
                                 Detroit, MI 48226
                                 P: (313) 777-7LAW
                                 jon@jmarkolaw.com

                                 LAW OFFICES OF DAVID S.
                                 STEINGOLD, PLLC
                                 David S. Steingold (P29752)
                                 Samantha M. Baker (P83674)
                                 500 Griswold Street, Suite 2320
                                 Detroit, MI 48226
                                 P: (313) 962-0000
                                 F: (313) 962-0766
                                 detroitdefender@yahoo.com
                                 samanthabaker@thedetroitdefender.com

                                 EXCOLO LAW, PLLC
                                 Solomon M. Radner (P73653)
                                 26700 Lahser Road, Suite 401
                                 Southfield, MI 48033
                                 P: (866) 939-2656
                                 F: (866) 571-1020
                                 sradner@excololaw.com

                                 ON BEHALF OF PLAINTIFFS PEARSON,
                                 SHELDON, AND GARWOOD


 Dated: October 8, 2020          /s/Daniel Randazzo
                                      7
Case 2:19-cv-13442-VAR-EAS ECF No. 77, PageID.1207 Filed 10/08/20 Page 21 of 21




                                    LAW OFFICE OF DANIEL RANDAZZO
                                    Daniel Randazzo (P39935)
                                    2731 South Adams Rd., Ste. 100
                                    Rochester Hills, MI 48309
                                    P: (248) 853-1003
                                    F: (248) 853-1004
                                    Attyrandaz@aol.com

                                    ON BEHALF OF THE PLAINTIFF SMITH




                          CERTIFICATE OF SERVICE

        I hereby certify that on October 8, 2020 I electronically filed the foregoing
 instrument with the Clerk of the Court using the ECF system which will send
 notification of such filing to all parties via same.

                    Signature:   s/ Carrie Bechill
                                 117 W. Fourth Street, Suite 200
                                 Royal Oak, MI 48067
                                 (248) 398-9800
                                 cbechill@pittlawpc.com




                                          8
